On Rehearing.
In the light of the argument and authorities considered upon the rehearing, the court is of the opinion that there was error in the conclusion reached in the opinion filed September 2, 1915, that the Teaser is not liable for injuries caused to the Powel by reason of her collision with the Lawrence.
In view of the decision of the Circuit Court of Appeals for the Second Circuit in The Manhattan, 186 Fed. 329, 108 C. C. A. 407, and the application of the admiralty rule that all those who knowingly participate in a wrongful act are jointly and severally liable for Sie consequences, without consideration of the extent to which the negligence of any party contributes to the damage, it is now held that, though the lengthening of the hawser was at the request of the master of the Powel, and the Powel was in fault for reckless steering and failure to be properly and sufficiently manned, the damages to the Powel should be divided between that vessel and the Teaser.
A decree may be entered in No. 63 of 1913 accordingly.